Citation Nr: 1028853	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  02-05 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a psychiatric 
disability and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from July 1968 to July 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

This case was previously before the Board in November 2003, at 
which time it was remanded for additional development.  In 
September 2007, the case was returned to the Board for further 
appellate action, at which time the Board denied reopening of the 
claim of entitlement to service connection for a psychiatric 
disorder based on its determination that new and material 
evidence had not been received.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2009 decision, the Court vacated 
the Board's decision and remanded the case for action consistent 
with the Court's order.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim to reopen is decided.

The Veteran has reported that he received psychiatric treatment 
in 1970 while stationed at Marine Corps Air Station (MCAS) 
Iwakuni in Japan.  These records are not currently of record in 
the Veteran's claims files.

In the November 2003 remand, the Board directed the RO to contact 
the National Personnel Records Center (NPRC), or any other 
appropriate agency, to obtain service treatment records (STRs) 
from the Veteran's service at MCAS Iwakuni.  The RO was further 
directed to obtain specific confirmation if the records could not 
be located or if they had been destroyed.  

In May 2004 the Veteran's service personnel records (SPRs) were 
obtained from the NPRC.  In December 2004 the NPRC sent 
notification that searches of MCAS Iwakuni, Japan were conducted 
for 1970, but no C/R was located.  In February 2005 the Veteran 
was notified that VA had been unable to obtain any psychiatric 
treatment records from the Veteran's time at MCAS Iwakuni in 
1970.

In his appeal of this issue to the Court, the Veteran asserted 
that VA did not substantially comply with the November 2003 
remand directives, in that they did not search other agencies for 
the indicated records.    

The Board finds that the RO should contact MCAS Iwakuni directly 
to determine if they have psychiatric treatment records from the 
Veteran's period of active service, to include his reported 
treatment in 1970.  If these records are not located or if they 
have been destroyed, the RO should make a formal finding of 
unavailability. 

Additionally, in his appeal to the Court, the Veteran asserted 
that he did not receive appropriate notice with regard to his 
claim.  In March 2006, the Court held that because the terms 
"new" and "material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to VA 
claimants, when providing the notice required by the VCAA, it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006).

In its December 2009 decision, the Court determined that the 
Veteran had not been prejudiced by any perceived notice error 
because he had actual knowledge of what the evidence needed to 
show to reopen his claim of entitlement to service connection for 
a psychiatric disorder.  However, the Board finds that at this 
time, the Veteran should be provided notice that adequately 
complies with the requirements in Kent.

Accordingly, the case is remanded to the RO for the following 
actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with notice 
in compliance with 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159 (b), to specifically 
include notice that is in compliance with 
Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

2.	The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified, but not provided by 
the Veteran, to include any pertinent VA 
or private treatment records that are not 
already of record.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

3.	The RO should contact MCAS Iwakuni to 
obtain any medical records pertaining to 
the Veteran's treatment for a psychiatric 
disorder while stationed there in 1970.  
All attempts to obtain these records 
should be recorded in the claims files.  
If it is unable to obtain any such 
evidence, it should so inform the Veteran 
and his representative and request them to 
submit the outstanding evidence.

4.	If the RO is unable to locate records 
identified by the Veteran as from MCAS 
Iwakuni, or they are determined to have 
been destroyed, the RO should make a 
formal finding of unavailability.  The 
memorandum of unavailability should be 
included in the claims files.

5.	The RO should undertake any other 
development it determines to be warranted.

6.	Then, the RO should readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, a Supplemental Statement of 
the Case should be furnished to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



